                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Pamela DiLeo                                )
                                            )
                     Plaintiff,             )
                                            )
                                            )
                                            )
                                            )
        v.                                  )   No. 17 C 3680
                                            )
Meijer Stores Limited                       )
Partnership, Meijer Great Lakes             )
Limited Partnership,                        )
                                            )
                     Defendants.            )


                        Memorandum Opinion and Order

        Plaintiff    Pamela   DiLeo    claims   that   she   suffered   serious

injuries after slipping and falling in a puddle of dirty water,

which she alleges accumulated on the floor of a Meijer retail store

as a result of defendants’ negligence. Specifically, plaintiff

claims that defendants were negligent in their placement and

maintenance of a floral display within the store and in the

training and supervision of employees. Plaintiff’s Third Amended

Complaint asserts four counts--one for “negligence” and one for

“negligent supervision and training”--against each of the two

defendants, Meijer Stores Limited Partnership and Meijer Great

Lakes    Limited     Partnership.     The   negligence   claims   allege   that

defendants or their agents breached their duty of care by, among


                                        1
other things, placing the display in an area of the store that

lacked   slip-resistant    flooring;     over-watering       plants    in   the

display; and failing to place trays underneath the plants to

prevent water from leaking onto the floor. Plaintiff’s negligent

supervision and training counts challenge the manner in which

defendants instructed and supervised their employees to ensure the

use of “proper techniques” to water and maintain the floral

displays. Before me is defendants’ motion for summary judgment on

the negligent supervision and training claims.

      I previously denied defendants’ motion for summary judgment

on plaintiff’s negligence claims. I concluded that unlike in

Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d 644 (7th Cir. 2014),

and Barrios v. Fashion Gallery, 255 F. Supp. 3d 728 (N.D. Ill.

2017), for example, where the plaintiffs had offered no evidence

at all to establish the origin of the hazardous conditions, a

reasonable jury could conclude on the record here that the water

in   which   plaintiff   slipped   had   leaked   from   a    nearby   floral

display.1 Defendants argued in their first summary judgment motion


1  In Zuppardi, the plaintiff similarly slipped in a puddle of
water that had accumulated in the aisle of a store, but she
admitted that she did not know “how the water accumulated. There
were no trails, tracks, or footprints leading to or from the puddle
to any store display or freezer.” 770 F.3d at 650. And while the
plaintiff argued that a store employee might have spilled water
while restocking shelves, because there was “no evidence that a
water bottle was found near the location of the spill,” and water
bottles were stocked “six aisles away from the location where the
puddle accumulated,” the court concluded that the argument was too
                                    2
that because Masterpiece Flower Company—whom defendants described

as a “third-party vendor”—employed the individuals responsible for

installing and maintaining the floral display, defendants were not

liable for the alleged negligence. It is true that under Illinois

law, if a “third person” is responsible for creating a dangerous

condition on a landowner’s premises, the plaintiff must show that

the landowner had actual or constructive notice of the condition.

In the classic case, however, including those defendants cite, the

“third person” is a customer over whom the defendant exercises no

control. See, e.g., Donoho v. O’Connell’s, Inc., 148 N.E. 2d 434,

439 (Ill. 1958); Nieves v. U.S., 980 F. Supp. 1295 (N.D. Ill.

1997). Defendants have offered neither argument nor authority to

establish that the same notice analysis obtains when the “third

person” is an entity such as Masterpiece, which was providing

services on defendants’ premises for defendants’ benefit. To the

contrary, Baker v. Costco Wholesale Corp., 2016 IL App (1st)




speculative to support a verdict in the plaintiff’s favor, and
that she needed to do more than “identify a potential source of
the spill to avoid summary judgment.” Id. at 651 (textual
alterations and citation omitted). In Barrios, the plaintiff was
injured when an empty shelf on a store wall fell on her foot. 255
F. Supp. 3d at 729. The plaintiff “testified that she did not
notice anything wrong” with the shelf, did not claim that the shelf
was loose or broken, and did not describe how it was attached to
the wall. Id. at 732-33. “At bottom,” the court concluded, “the
problem with plaintiff’s case is that she has asserted no facts,
denied none of defendant’s factual assertions, and submitted no
evidence.” Id. at 732. On that record, the court held that there
was simply no evidence of the defendant’s negligence.
                                3
152736-U, 2016 WL 3202117, at *5 (Ill. App. Ct. Jun. 9, 2016),

confirms that a store owner may be liable to its customers for

injuries caused by a third-party vendor’s in-store activities.

Accordingly, I remain unpersuaded that defendants are shielded

from liability for plaintiff’s injury simply because the employees

who watered the plants were not defendants’ own employees.2

        And while plaintiff’s claims for negligent supervision and

training are indeed more tenuous, they are not so implausible or

speculative as to warrant summary judgment in toto. Defendants

reprise the argument that Masterpiece, not Meijer, was responsible

for the floral display, then insist on that basis that they owed

no duty to train or supervise the employee responsible for creating

the puddle. In this connection, defendants point generally to the

“Master Vendor Agreement” between Masterpiece and defendants to

argue    that   defendants   “had   no   contractual    right   to   control

Masterpiece.” But the Master Vendor Agreement does not address the

issue of control over defendants’ premises, and I am not persuaded

that Masterpiece’s contractual obligation to care for and maintain

the   products   it   placed   in   Meijer   stores    cabins   defendants’




2 Defendants also argued that the puddle was an “open and obvious”
hazard, but plaintiff is entitled to have a jury decide whether
the condition described in the record meets that characterization.
                                     4
liability to its customers for torts committed in the performance

of that agreement.3

     At the end of the day, defendants are responsible for ensuring

the safety of their premises. Even assuming that Masterpiece was

contractually   obligated     to   defendants        to   maintain   the   floral

displays, there appears to be no dispute that the floral products

were an integral part of defendants’ business. A jury could

conclude that in exercising reasonable care over their business

operations, defendants should have prevented Masterpiece from

placing a floral display in an area of the store not equipped with

slip-resistant flooring. Nothing in the Master Vendor Agreement

prohibits them from doing so.

     Finally, defendants argue that even assuming they had a duty

to train and/or supervise any of the employees involved in the

incident,   their   failure   to    do    so   did    not   proximately    cause

plaintiff’s   injuries.   But      proximate    causation     is     generally   a

matter for the fact-finder, and while I agree that certain aspects

of plaintiff’s negligent supervision and training claims do not




3 Defendants highlight provisions in the “Scan-Based Trading
Addendum to Vendor Agreement” captioned, “Vendor’s Liability for
Acts of its Representatives.” This provision, on its face, appears
to be directed to Masterpiece’s liability to Meijer with respect
to acts of any “contractor or representative” that Masterpiece may
hire to perform its obligations under the Master Vendor Agreement.
At all events, defendants do not assert that Masterpiece hired any
“contractor or representative” to perform its obligations under
the Master Vendor Agreement.
                                      5
raise triable issues on which a jury could find in her favor, I

decline   to   grant   summary   judgment   of   these   claims   in   their

entirety.4



                                  ENTER ORDER:




                                  _____________________________
                                         Elaine E. Bucklo
                                   United States District Judge

Dated: November 27, 2019




4In particular, plaintiff has offered no evidence to suggest that
defendants had a duty to train Masterpiece’s employees, nor has
she explained how defendants’ alleged failure to train any
employees with respect to the preservation of surveillance videos,
witness statements, and other evidence could have proximately
caused her injury. Accordingly, plaintiff is not entitled to
present these theories to a jury.
                                    6
